 646DECISIONSOF NATIONALLABOR RELATIONS BOARDAlliance Industries,Inc.andLocal Lodge No. 1948,International Association of Machinists and Aero-space Workers, AFL-CIO.Case 26-CA-4149August 2, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn March 20, 1972, Trial Examiner Owsley Voseissued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting brief, and Respondentfiled cross-exceptions and a supporting brief.Pursuant to the provisions-of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions.We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) of the Act bystating, in effect, that it would never recognize theUnion and that the Respondent could do more forthe employees than the Union could. Unlike theTrial Examiner, we further find that the Respondentisa successor employer and is thereby obligated torecognize and bargain with the Union.As the Trial Examiner points out, factors whichindicate that the Respondent is a successor employerinclude its operating in the same plant as itspredecessor without any break in the continuity ofoperations,with substantially the same productionand maintenance personnel, and with only a minorchange in supervisory personnel. While it is true thattheRespondent is honoring its agreement with itspredecessor not to produce particular items whichamounted to 50 to 75 percent of the predecessor'sbusiness,with the exception of these items, theRespondent is operating with the same equipmentutilized by its predecessor, and all of the productsbeing manufactured by the Respondent are productswhich were formerly manufactured by the Respon-dent's predecessor. In these circumstances, we find,unlike the Trial Examiner, that there is the requisitecontinuity in the identity of the Respondent'senterprise so as to constitute the Respondent aiBurns InternationalDetective Agency, Inc v N L.R B,406 U S. 272(1972),Lloyd A Fry Roofing Co, Inc,192 NLRB No 117 We find thatRespondent'soffer of proof as to its good-faithdoubt of the Union'smajority status is inadequate in that it fails to indicate that an uncoercedmajority ofemployeesexpressed a desire to disaffiliatefrom the Unionsuccessor employer as that term is used in labor lawterminology.Although we note, as did the Trial-Examiner, thattheRespondent was, at the time of the trial,exploring the possibility of marketing a new product,we consider such evidence to be speculative. Con-cerning the Respondent's alleged good-faith doubt asto the Union's majority status, we find that under thecircumstances of this case, this assertion is nodefense to the Respondent's refusal to recognize orbargain with the Union. In this regard, we note thatat the time the Respondent succeeded to its predeces-sor's business, the Union had been 'certified as theemployees' collective-bargaining representative andthat there was in effect a current collective-bargain-ing agreement between the Union and the Respon-dent's predecessor.We further note that the Respon-dent hired a sufficient number of its predecessor'semployees so that such employees constituted amajority of the Respondent's full complement ofemployees. In these circumstances, we conclude thatneither the severance by sale of part of the certifiedunit'swork nor the Respondent's alleged good-faithdoubt as to majority status, predicated on suchseverence and resulting diminution in the labor force,is sufficient to destroy the validity of the certificationwhere, as here, the purchased unit is appropriate.'Accordingly, we find that the Respondent violatedSection 8(a)(5) of the Act by refusing to recognizeand bargain with the Union.CONCLUSIONS OF LAW1.Respondent is engaged in commerce and theUnion is a labor organization, within the meaning ofthe Act.2.All production and maintenance employeesemployed at Respondent's Newport, Arkansas,plant, excluding all office clerical employees, profes-sional employees, guards, watchmen, and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.Local Lodge No. 1948, International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO, is the exclusive representative of allemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(a) of the Act.4.By refusing, on or about October 4, 1971, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusiveMoreover, because no point in time is indicated in the offer of proof as towhen approximately nine employees allegedly expressed dissatisfaction withtheUnion,we are unable to determine whether, in fact,such employeesconstituted a majority of unit employees198 NLRB No. 97 ALLIANCEINDUSTRIES,INC.647representative of all its employees in the appropriateunit,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.5.The Respondent has engaged in interference,restraint, and coercion in violation of Section 8(a)(1)of the Act, by stating that it will never recognize theUnion while at the same time making veiled promisesof benefits in order to induce them to reject unionrepresentation.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit.(b) Post at its plant at Newport, Arkansas, copiesof the attached notice marked "Appendix." 2 Copiesof said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to, complyherewith.2 In theevent this Order is enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the noticereading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board "APPENDIXORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Alliance Industries, Inc.,Newport, Arkansas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Stating to its employees that it will neverrecognizeLocalLodgeNo. 1948, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO.(b)Making veiled promises of benefits in order toinduce its employees to reject union representation.(c)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Local Lodge No.1948, International Association ofMachinists andAerospaceWorkers,AFL-CIO, as the exclusivebargaining representative of its employees in theappropriate unit found above, by failing to recognizetheUnion as the majority representative of suchemployees.(d) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours, and other termsand conditions of employment.NOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law, and we have been ordered to postthis notice.We intend to carry out the order of theBoard and abide by the following:WE WILL NOT state to our employees that wewillnever recognize Local Lodge No. 1948,InternationalAssociationofMachinists andAerospace Workers, AFL-CIO.WE WILL NOT make promises of improvedbenefits to our employees in order to induce themto reject union representation.WE WILL NOT refuse to recognize and bargaincollectively with Local Lodge No. 1948, Interna-tionalAssociation of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive bargainingrepresentative of the employees in the followingappropriate unit:All production and maintenance employeesemployed at Respondent's Newport, Arkan-sas,plant, excluding all office clerical em-ployees,professionalemployees,guards,watchmen, and supervisors as defined in theAct.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce the employees inthe exercise of their right to self-organization, toform, join, or assist unions, to bargain collectively 648DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough representatives of their own choosing, toengage in concerted activities for the purposes ofcollectivebargaining or other mutual aid orprotection,or to refrain from such activities,except to the extent that such right may beaffected by an agreement requiring union mem-bership as a condition of employment,as author-ized in Section 8(a)(3) of the Act.WE WILL,upon request,bargain collectivelywith LocalLodge No.1948, International Associ-ationofMachinists and AerospaceWorkers,AFL-CIO,as the exclusive bargaining represent-ative of all employees in the appropriate unit asfound above.ALLIANCEINDUSTRIES,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VosE, Trial Examiner: This case was heard atJonesboro, Arkansas, on January 11, 1972, pursuant to acharge filed on October 26, 1971, and a complaint issuedon December 9, 1971. The complaint alleges that since onor about October 1, 1971, the Respondent has been thesuccessor to Al Craft Products, Inc. (herein called AlCraft), in the operation of the plant at Newport, Arkansas,previouslyoperated by Al Craft, and that since theaforesaid date the Respondent has refused to bargaincollectivelywith the Charging Party (herein called theUnion) and has refused to honor the terms of a contractentered into on July 14, 1971, by Al Craft and the Union,and that by engaging in this and certain other acts ofinterference, restraint, and coercion, the Respondent hasviolated Section 8(a)(5) and (1) of the Act. The Respondentfiled an answer in which it admitted that it had refused tobargain collectively with the Union and that it had refusedto honor the contract with Al Craft, alleging that it was nota successor to Al Craft and hence was not legally obligatedto honor the Al Craft contract. The Respondent denied in1The General Counsel's unopposedmotionto receiveinto evidenceG C Exhs 5 and 8(a) through (f) is hereby granted The General Counsel'sitsanswer that it had engaged in the acts of interference,restraint, and coercion alleged in the complaint. After thetrial,theGeneral Counsel and the Respondent filedthorough briefs which have been carefully considered.Upon the entire record in the case1 and from myobservation of the witnesses, I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Arkansascorporation,is engaged atNewport, Arkansas,in the manufacture of certain hard-ware itemsformobilehomes and recreational vehicles.Since it commenced operationson October 4, 1971, it hasshipped more than $50,000 worth ofmanufactured items toout-of-statedestinations.Upon thesefacts I find, as theRespondent admits,that it is engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal Lodge No. 1948,InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Respondent's Refusal To Bargain CollectivelyWith the Union and its Refusal To Honor theContract Between the Union and Al Craft Products,Inc., in Alleged Violation of Section 8(a)(5) and (1)of the Act1.The issues and the applicable legal principleSince, as indicated above, the Respondent admits that ithas refused to bargain collectively with the Union and hasrefused to honor the contract between the Union and AlCraft covering the productionand maintenanceemployeesat the plant operated by it at Newport, Arkansas, sinceOctober 4, 1971, the soleissue, on this aspect of the case, iswhether the Respondent is the successor of Al Craft andtherefore subject to the obligations which the body of lawdevelopedunder the National Labor Relations Actimposes upon successor employers.As stated in a recent decision,Lincoln Private Police, Inc.,as Successor to Industrial Security Guards, Inc.,189 NLRBNo. 103:The Board has long recognized that a change inownership of a business enterprise does not in itselfabsolve the new owner from an obligation, arisingunder the Act, to recognize and bargain with the unionthat represents the former owner's employees. Wherethere is a substantial continuity in the identity of theemploying enterprise, the purchasing employer isbound to recognize and bargain with the incumbentunion.Furthermore, where there is such "a substantial continuityof identity, the purchaser is bound by the collectivebargaining provisionsof an agreementbetween its prede-furtherunopposed motion to correct the transcript on p. I I by changing thename of JosephMcKenseyto Joseph McGinnis is also granted ALLIANCEINDUSTRIES, INC.cessor and a union."Ranch-Way, Inc. v. N.L.R.B.,445F.2d 625, 627 (C.A. 10). "Where, however, the nature orextent of the employing enterprise, or the work of theemployees, is substantially changed, the transferof apart,or even all, of the physical assets does not carry along withit the duty of the former owner to continue bargaining withthe former exclusive representative."CruseMotors, Inc.,105 NLRB 242, 247.In determining whether there has been a substantialcontinuity in the identity of the employing enterprise, theBoard has not accorded controlling weight to any singlefactor, but has evaluated all the circumstances present inany given case in arriving at an ultimate conclusion.Among the factors taken into consideration by the Boardare whether the purchaser holds itself out as a successor;whether there has been a substantial continuity of the samebusinessoperationwith the purchaser manufacturingsubstantially the same products or offering substantiallythe same services; whether the purchaser uses the sameplant,machinery, equipment, and methods of production;whether the purchaser utilizes substantially the same workforce and supervisors; and whether substantially the samejobs exist under similar working conditions.Royal BrandCutleryCompany,122NLRB 901, 908-909;RandolphRubber Company Inc.,152 NLRB 496, 499;Apex RecordCorporation,162 NLRB 333, 338;Ellary Lace Corp.,178NLRB 73, 76-78;Pargament Fidler, Inc.,173 NLRB 696;J-PMfg., Inc., successor to Traverse City Manufacturing,Inc.,194 NLRB No. 161.2.The factsFor approximately 3 years prior to October 1, 1971, AlCraft engaged in the manufacture of window and screendoor hardware for residences, mobile homes, and recrea-tional vehicles at a plant at Newport, Arkansas, which itleased from the city of Newport. Al Craft also engaged incustom zinc diecasting, stamping, and gear cutting opera-tions at the Newport plant. Gerald Critelli, the president ofthe Respondent, who for several months in 1971 had beenthe superintendent in charge of the plant for Al Craft,testified that 75 percent of the business of Al Craft was inwindow or jalousie operators (the crank mechanisms whichare used to open or close awning windows and jalousies).Ruby Pabst, who had worked for Al Craft for about 3years as a production worker and who was a unionsteward, testified that about 50 percent of Al Craft'sbusiness was in operators. I find that the major portion ofthe Al Craft's business, between 50 and 75 percent, was inoperators.Following an election on April 14, 1969, the Board'sRegional Director at Memphis, Tennessee, on April 22,1969, issued his Certification of Representatives designat-ing the Union as the exclusive bargaining representative ofAl Craft's production and maintenance employees. There-after, Al Craft and the Union entered into a comprehensivecollective-bargaining contract, which was succeeded by asecond contract, executed on July 13, 1971, which was toexpire at the earliest on July 14, 1972.2According to the Respondent 3 of these 18 employees were placed inpositions outside theAl Craft appropriateunit, Roy Roberts being placed incharge of purchasing and sales,JosephMcGinnis being put in a research649As indicated above, Gerald Critelli assumed the duties ofplant superintendent for Al Craft on May 15, 1971. Afterseveralmonths on the job, observing that the business ofAl Craft was declining and that it was in financial trouble,Critelli resigned on August 15 and accepted employmentwith another enterprise, Modular Housing. Having knowl-edge of Al Craft's problems and sensing that it might bereceptive to offers to dispose of the business' Critellicommenced negotiations to takeoverAl Craft's operationsor part of them.After securing financial backing and making arrange-ments for the incorporation of Alliance Industries, Inc., theRespondent herein, Critelli succeeded in negotiating asublease agreement between Al Craft and the Respondent,effective October 1, 1971. In the sublease agreement it wasagreed that Al Craft, as the sublessor, would lease theRespondent, as the sublessee, its Newport plant premisesand some of its own equipment for 1 year beginningOctober 1, 1971. The agreed-upon monthly rental paymentwas to be paid by the Respondent to a bank in Newport tobe applied towards Al Craft's indebtedness to the bank andsatisfaction of its rental obligations to the city of Newportas the owner of the premises and certain of the manufac-turing equipment, pursuant to the original lease agreement.The sublease also provided that Alliance would pay AlCraft a fixed sum for certain raw materials, work inprogress, and inventory on hand, or, upon expiration of thelease, to replace these items with like items having a valueequivalent to that specified in the sublease. The subleasewas for a 1-year term and granted the Respondent anoption to renew for three successive 1-year terms.John P. Keyser, a vice president of both Al Craft and itsparent corporation,Al Craft Industries, Inc., came toNewport from Hialeah, Florida, where Al Craft Industries'plant is located, to finalize the sublease agreement. OnThursday, September 30, Keyser announced to the AlCraft employees and posted a notice in the plant whichstated that: "All Employees of Al Craft Products, Inc. willbe discharged effective September 30, 1971. This is due tothe fact that Al Craft Products, Inc. will cease to dobusiness at this time." Later that day, Gerald Hughes, AlCraft's general plant foreman, passed out employmentapplications headed in hand printing "Alliance Industries,Inc."Hughes told the employees to whom he gave theapplications to fill them out and come to the plant onMonday if they wanted to work. No work was performedat the plant on Friday, October 1.Of the 23 or 24 employees in the appropriate unit whowere at work on September 30, 1971, the last day on whichAl Craft was engaged in business at Newport, 18 of themwere put to work by the Respondent on Monday, October4.2A 19th former Al Craft employee was put to work onOctober 7. Thereafter, in October and November, 3 moreAl Craft employees were put to work, bringing the total offormer Al Craft employees hired by the Respondent to 22out of 23 or 24, with 3 of these being placed in nonunitjobs. Commencing on October 24 the Respondent hiredfive new employees (not Al Craft employees at work onand development job, and Alfred Henderson being named general plantforeman 650DECISIONSOF NATIONALLABOR RELATIONS BOARDSeptember 30) for jobsinAl Craftappropriate unit.However,by the endof theyear, only oneof these was stillin the Respondent'semploy, the others having beenterminated for one reason or another,including unsatisfac-toryperformance and declining business.By the end of1971, 9 of the 23 or 24 former Al Craft employeeshad beenterminated for business and other reasons. As of the dateof the trial on January 11, 1972, the Respondenthad only10 production and maintenance employees,of whom 9were formerAl Craft employees.With respect to thesupervisorysituation before and afterthe sublease agreement was entered into, the facts are asfollows: From August 15 to October 1, Gerald Hughes, thegeneral plant foreman,was the top supervisorof day-to-day operationsat the Al Craftplant;when the Respondentcommenced operations,Hughes was named plant superin-tendent;and AlfredHenderson,a former die caster in theappropriate unit,was made general plant foreman by theRespondent.Henderson,however,continues to do someproductionwork. Underall the circumstances,Ido notregard the addition of anotherlayer ofsupervision belowHughes as effecting a substantial change in the supervisorysituation at the plant.Before discussing the nature of the business engaged inand the nature of the work performed by the employees atthe Newport plant before and after the sublease agreement,it is necessary to consider certain provisions in the subleaseagreement because of the changes effected by theseprovisions in both the nature of the business and the natureof the work performed at the plant.The subleaseagreementprovided that all the machineryand equipmentused in making window and jalousie operators would beshipped to the plantof Al Craft's parent company,Al CraftIndustries,Inc., in Hialeah,Florida,and that the Respon-dent during the initial or any extended term of the subleasewould not competewith Al Craftin the manufacture ofwindow and jalousie operators. Al Craft agreed that itwould not compete with Respondent in the manufacture oftailgate hardware and window operator extensions.Pursuant to the terms of the sublease agreement, themachinery and equipmentused by Al Craft in themanufacture of operators was gradually shipped to Floridacommencingshortly after October 4.After completing therunning of a few operatorjobs in process at the time of thechangeover,which took about 10 days,no more operatorswere made at the Newport plant.The manufacture ofoperators formerly made at Newport was thereafter carriedon at the plantof Al CraftIndustries,Inc. at Hialeah,Florida.After theRespondent commenced operations at New-port,itconcentrated on obtaining orders for and makingmore of the other items which the plant was equipped tomanufacture.Up until thetime of the trial in the case theRespondent had not obtained any new machinery orequipmentwithwhichtomake new items. However,because of the competitive situation,the Respondent at thetime of the trial,was exploringthe possibilityof makingother items not previously made at the plant, including anelectronic burglar and fire alarm system.In view of the fact that the manufacture of operatorsconstituted from 50 to 75 percentof Al Craft'sbusiness,without this business the Respondent was forced to effectconsiderable changes in its operations.While the Respon-dent obtained some business from Al Craft's customers, ithad to seek out many new customers for the fewer itemswhich it was making to bring the volume of business up toa profitable level. The Respondent sent out brochures in itsown name,with no reference being made to Al Craft, in aneffort to obtain new business.During the period of timecovered by the record in this case,the Respondent neverdid achieve a volume of business comparable to Al Craft's.The Respondent's sales were$25,000 to $28,000 per monthas compared with Al Craft's sales of $40,000 to $50,000 permonth in a comparable period.As a result of the loss of the operator business, whichconstituted the bulk of Al Craft's business,the Respon-dent's employees were necessarily required to a considera-ble extent to work on different machines and to makedifferent items.While I do not wish to imply that differentskillswere required on the machines to which they wereassigned(the record does not afford an adequate basis formaking a finding either way in this regard),it cannot bedoubted that the nature of the work of a majority of theemployees changed after the loss of the operator business.3.ConclusionsReviewing the foregoing facts,it is apparent that some ofthe factorswhich theBoard takes into consideration indeterminingwhether apurchaser of a business is asuccessor point to the conclusionthat theRespondent is asuccessortoAl Craft,whereas other factors point to theoppositeconclusion.The fact thattheRespondent as-sumed Al Craft's obligations under its lease to the city ofNewport andsome of its financial obligations,and that theRespondent commenced operating in the same plantwithout anybreak in the continuity of operations, withsubstantially the same production and maintenance per-sonnel,and with onlya minor changein supervisorypersonnel,point to the former conclusion.On the otherhand,the fact that the Respondent could no longermanufacture operators,which caused the Respondent tochange verysubstantiallythe productmix and to seek outnew customers for its substantially reduced product line,and whichresulted in a change in the nature of theoperationsand the productsmade by a majority of theRespondent's employees, tends to support the conclusionthat there was not such a continuity in the identity of theemployingenterprise as to constitute the Respondent asuccessoremployer,as that term is used in labor lawterminology. On balance, I conclude that the facts last-abovesummarized carry the greatest weight.Itappearswhollyinequitable to hold that a contract negotiated byanother employer having an established business and anestablished product line is binding upon another distinctlyindependentemployer whotakes over the business in agreatlychanged form,with a substantially reduced productline, and withmanyof the uncertainties ahead of it of anemployer firststarting out in a new business.For thesereasons, I conclude that the Respondent is not a successorto Al Craft within themeaning of the decisions discussedinpoint IIIA, 1, above,and that the Respondent,therefore,has not violated Section 8(a)(5) and(1) of the ALLIANCEINDUSTRIES,INC.651Act by refusingto recognize and bargaincollectively withtheUnion and by refusing to honor Al Craft's contractwith the Union.B.The Respondent'sActs of Interference,Restraint,and Coercion in Violationof Section 8(a)(1) of theActviolated Section 8(a)(1) of the Act.American NationalStores,Inc.,195 NLRBNo. 3;SouthwireCo. v. N.LR.B.,393 F.2d 106, 107 (C.A. 5);WaycrossSportswear,Inc. v.N.L.R.B.,403 F.2d 832, 834 (C.A. 5); NLRB.v.PatentTrader, Inc.,415 F.2d 190,198-199(C.A. 2).CONCLUSIONS OF LAWGerald Critelli, the Respondent's president, assembledthe employees in the lunchroom on two occasions about aweek or 10 days after the Respondent commencedoperations at Newport. During one or the other of thesemeetings, Critelli, as he admitted, told the employees thatthe Respondent would not recognizethe Union's contractwithAl Craft and that he would never recognize the"present Union." Critelli went on to say, as he testified,that in his opinion, "as we were not bound by a Unioncontract, we felt we could do more for the employees" thantheUnion could. According to Ruby Pabst, whosetestimony I credit, Critelli stated at one of these meetingsthat he was going to build a new lunchroom, closed in andaway from the working area. When one of the employeesasked about insurance benefits at one of these meetings,Critelli answered that the Respondent would have thesame or better protection, as Critelli testified.Critelli'saction,afterdenying the Union's right tocontinue to represent the employees in announcing that theRespondent would never recognize the Union, while at thesame timeholding out the prospect of improved employeebenefits without the Union, was clearly calculated to andnaturally tended to restrain the Respondent's employees intheir continued adherence to the Union, and therefore1.The Respondent is not a successor to Al Craft andtherefore is not required to assume Al Craft's collective-bargaining obligations.2.TheRespondent has not violated Section 8(a)(5) and(1)of the Act by refusing to recognize and bargaincollectively with the Union and by refusing to honor thecontract between Al Craft and the Union.3.TheRespondent has engaged in interference, re-straint,and coercion in violation of Section 8(a)(1) of theAct by stating that it will never recognize the Union whileat the same time making veiled promises of benefits inorder to induce them to reject union representation.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain acts of interference,restraint and coercion, myrecommended Order will direct the Respondent to ceaseand desist therefrom,and to take certain affirmative actiondesigned to effectuate the policies of the Act.[Recommended Order omitted from publication.]